Order filed April 12, 2022




                                      In The

                      Fourteenth Court of Appeals
                                   ____________

                              NO. 14-21-00529-CR
                              NO. 14-21-00530-CR
                                   ____________

                  EX PARTE AMY AMANDA REGALADO


                  On Appeal from the 240th District Court
                          Fort Bend County, Texas
          Trial Court Cause Nos. 21-DCR-096266 & 21-DCR-096265

                                     ORDER

      In each of these cases, appellant is appealing the denial of an application for
a writ of habeas corpus. On September 28, 2021, the trial court clerk filed the
clerk’s record in each of these cases. The records do not contain a certification of
appellant’s right to appeal. See Tex. R. App. P. 25.2(a)(2), 34.5(a)(12); see also
Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005). An appeal must be
dismissed if a certification showing that the defendant has the right of appeal
has not been made part of the record. Tex. R. App. P. 25.2(d); Dears, 154
S.W.3d at 613. Rule 25.2(a)(2) of the Texas Rules of Appellate Procedure instructs
the trial court to enter a certificate of the defendant’s right of appeal each time it
enters a judgment of guilt or other appealable order. Tex. R. App. P. 25.2(a)(2)
(emphasis added). This includes the entry of an order on a defendant’s application
for writ of habeas corpus. See Ex parte Vazquez, No. 3-19-00885-CR, 2019 WL
6972681 (Tex. App.—Austin Dec. 20, 2019, no pet.) (order).

      On November 2, 2021, we ordered the trial court to execute a certification
of appellant’s right to appeal and direct the trial court clerk to prepare and file a
supplemental clerk’s record containing the certification with this court on or before
December 2, 2021. See Tex. R. App. P. 34.5(c)(2), 37.1, 44.4; Vazquez, 2019 WL
6972681 at *1. Two notices have been delivered informing the trial court the
requested records have not been filed with the clerk of this court. As of this date,
no records have not been received.

      Accordingly, for each case we order the trial court to execute a certification
of appellant’s right to appeal and direct the trial court clerk to prepare and file a
supplemental clerk’s record containing the certification with this court on or before
May 12, 2022. See Tex. R. App. P. 34.5(c)(2), 37.1, 44.4; Vazquez, 2019 WL
6972681 at *1.

                                     PER CURIAM



Panel Consists of Justices Wise, Poissant and Wilson.